Title: From James Madison to Samuel Smith, 7 May 1804
From: Madison, James
To: Smith, Samuel



(Private)
Sir
Department of State 7 May 1804.
The list of the vessels detained by embargo at Bourdeaux to which you allude was originally received from Mr. Skipwith, who of course has access to the materials from which it was drawn up, and being the public Agent will doubtless make every use of it, which may be necessary: but it seems proper to suggest that the documents which might have been sufficient for the purpose to which the list related may not possibly suffice for a liquidation at present: and that therefore it would be adviseable for you to transmit to your agent every voucher you can now obtain.
The claims of the two individuals to whom you refer, as well as those of some others have attracted notice: and to enable me to make a proper communication, I will thank you to procure from the records of the Court where the trial was had between Mr. B. and yourself the evidence which shews that the French government had previously paid the 160,000 livres. The expense of the copy shall be reimbursed to you.
Instructions have some months ago been sent to Paris calculated to obviate the possibility in case of the aggregate of the claims exceeding the twenty millions, of some of them remaining unpaid whilst others are fully satisfied. I am, Dr. Sir, very respectfully Your most obed. servt.
James Madison
